DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the detection means recited in claims 1 and 2 and electronic means recited in claims 1 and 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:    
A colon should be added after “comprised by” in line 2.
In line 13 “The” should not be capitalized.
An --and-- should be added after the semi-colon in line 8 as the “interface device” is not part of the “orientation device”.
The phrase “The orientation apparatus being characterized in that” should be changed to --wherein-- as it is the detection means that is being further limited and not the orientation apparatus as a whole.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that uses the word “means” and thus is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) use “means” coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the fastening means”, “the detection means”, and “the electronic means” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
The “detection means” is described as “three micromechanical gyroscopes” in the specification and will be treated as such for the purpose of examination.
The “electronic means” is described as “at least some processing means, communication means, storage means, A/D or D/A conversion means, and also have filtering means configured to reduce the noise of the signal, the error and the deviation in the readings taken from the micromechanical gyroscope or the detection means in general” in the specification and will be treated as such for the purpose of examination.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the interface device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They are replete with grammatical and idiomatic errors.  The following is a list of some of the errors found in the claims.  This list must not be considered all inclusive.  The claims must be reviewed for similar and additional errors.

Regarding claim 1:  Claim 1 is considered indefinite for the following reasons: 
The use of such terms as “can be” render a claim indefinite as it is unclear if the related structure or function is required.  As such the meets and bounds of the claim cannot be determined.
In lines 7 and 8 it is unclear as to what is “configured.”  Is it the “detection means” or the “casing”?
There is insufficient antecedent basis for “the axial alignment” in line 11.

Further regarding claim 1:  Claim element “fastening means” is a means (or step) plus function limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 2:  It is unclear if the “three micromechanical gyroscopes” are part of the “at least one micromechanical gyroscope” in claim 1 or separate gyroscopes.  For the purposes of examination, they are being treated as the same gyroscopes.

Regarding claim 4: There is insufficient antecedent basis for “the signal”, “the error”, “the deviation”, and “the readings”.

Regarding claim 7:  Claim 7 is considered indefinite for the following reasons:
There is insufficient antecedent basis for “the relative movement”.
The use of pronouns, such as “it”, in a claim render that claim indefinite as it is unclear as to which element or step is being further limited.  As such the meets and bounds of the claim cannot be determined.  Structural limitations and steps must always be referred to by name.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alft et al. (US 2003/0111268, Alft).

Regarding claims 1 and 7:  Alft discloses an orientation apparatus Abstract, Fig 2 for drilling machinery comprising: 
an orientation device 27/189 comprising: 
a casing housed in – [0143]; 
fastening means implied by housed in or coupled to in [0143] that can be connected to the casing and configured to couple the orientation device to the drilling machinery; and 
detection means 196-198 in data communication with electronic means 103, 105, 107 – [0145], [0146], [0151], [0152] provided in the casing configured to determine the relative orientation of the orientation device with respect to true north gyroscopes – [0198]; and
an interface device 28/83 in data communication with the orientation device and configured to display directional information of said orientation device which enables the axial alignment of the drilling machine with respect to the axial axis of a hole to be drilled [0092]-[0094], [0125], [0173]-[0175], 
wherein the detection means of the orientation device comprise at least one micromechanical gyroscope 198 – [0143]; [0052], [0066]-[0068] configured to determine the relative orientation of the orientation device with respect to true north.

Regarding claim 2:  Wherein the detection means of the orientation device comprise three micromechanical gyroscopes 117, 119, 127 – [0155]; [0052], [0066]-[0068].

Regarding claim 3:  Wherein the orientation device comprises at least three mutually-orthogonal accelerometers 197/129, 131, 133 – [0165].

Regarding claim 5:  Wherein the data communication between the interface device and the orientation device is established wirelessly [0267].

Regarding claim 6:  Wherein the interface device is portable [0055], [0063], [0094].

Regarding claim 7:  Alft discloses a method for orienting drilling machinery using the above described apparatus while drilling a well hole, the method comprising the steps of: 
coupling the orientation apparatus to a drilling machine such that the orientation apparatus coincides with the axial axis of the drilling machinery Fig 2, [0143]; 
powering on the orientation apparatus, keeping it stationary for the calibration and power-on self-test sequence [0103], [0176]-[0179] – determining multiple “roll positions” implies calibration while otherwise stationary, [0177]; 
handling the drilling machine until the axial axis thereof coincides with the orientation required for the well hole [0104], [108]-[0117]; 
drilling the well hole [0118]-[0124].

Regarding claim 8:  The method further comprising tracking the relative movement of the orientation device after it has been calibrated and after the power-on self-test sequence in order to determine the relative movement of said orientation device [0118]-[0124].

Regarding claim 10:  Wherein after the step for handling the drilling element, a step is included for keeping the orientation apparatus coupled to the drilling machine [0104]-[0124] – the drilling element and machine continues to used and steered throughout the drilling of the wellbore.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alft in view of Peco et al. (US 2018/0112521, Peco).

Alft discloses all of the limitations of the above claim(s) except for the electronic means being configured to reduce the noise of the signal, the error and the deviation in the readings taken from the micromechanical gyroscope.
Peco discloses a gyro-cased surveying tool that can be used in conjunction with a drilling tool [0011].  The surveying tool includes an analyzing unit that uses signal modeling models and filters to reduce the noise and error in signals from the gyroscopes [0024], [0080]-[0084].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Alft so that the electronic means was configured to reduce the noise of the signal, the error and deviation in the signal from the gyroscope as taught by Peco in order to have improved the accuracy of the tool [0024].
	
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alft.

Alft discloses all of the limitations of the above claim(s) except for uncoupling the orientation apparatus from the drilling machine after the step of handling the drilling element.  However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Alft to include uncoupling the components of the drilling machine when the drilling operation was complete.  This would have achieved the predictable result of being able increase the length of the drill string or move the drilling machine to a new cite.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
7/27/2022